Citation Nr: 9902488	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  98-09 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B.E. Jordan, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
November 1967.  The record also reflects prior unverified 
service.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.  


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for PTSD.  He asserts that during a tour 
of duty in 1966 and 1967 in Vietnam that he experienced a 
number of stressors that led to the development of his 
psychological disability.  On an Information in Support of 
Claim for Service Connection for PTSD and at a personal 
hearing conducted in June 1998 before a hearing officer, the 
veteran related he that served in the 716 MP, 1st Infantry 
Division and that his assignment included that of a security 
duty guard in Kien Hoa and along the Mekong River.  The 
appellant relates that while performing his duties he was 
exposed to sniper fire and to decomposed corpses.  

VA outpatient treatment records beginning in 1997 reflect 
that the veteran was being seen and treated for PTSD.  

The veterans representative contends that this claim has not 
been adequately developed for adjudication.  It is contended 
that verification of the veterans claimed stressors have not 
been obtained and that the veteran has not been afforded a VA 
compensation and pension examination in regard to his claim.  
Therefore, the representative asserts that this case should 
be returned to the RO for further development.  

The Board notes that a recent case from the United States 
Court of Veterans Appeals (Court), Cohen v. Brown, 10 Vet. 
App. 128 (1997) alters the analysis in connection with claims 
for service connection for PTSD.  Significantly, the Court 
points out that the VA has adopted the fourth edition of the 
American Psychiatric Associations Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in amending 38 C.F.R. 
§§  4.125 & 4.126.  See 61 Fed.Reg. 52695-52702 (1996).  The 
Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective (would evoke . . . in almost 
anyone) standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen v. Brown, at 141-142.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claim.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  

2.  The RO should also request that the 
veteran provide more specific facts, if 
available, about the alleged service 
stressor(s) responsible for his 
psychiatric disability.  He should be 
asked to provide the locations and 
approximate dates for each event and his 
unit of assignment at the time of each 
event.  He should also be requested to 
provide the names and other identifying 
information concerning other individuals 
involved in the incident(s).  

3.  Regardless of whether the veteran 
responds to the above requested 
additional information concerning the 
alleged stressor(s), the RO should 
prepare a summary of the veterans 
alleged stressor.  A copy of this 
summary, a copy of the veterans June 
1998 hearing transcript, a copy of the 
Information in Support of Claim for 
Service Connection for PTSD should be 
forwarded to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  

4.  If, and only if, the veterans 
alleged stressor(s) is(are) verified, the 
RO should arrange for a VA psychiatric 
examination of the veteran by a board 
certified psychiatrist, if available, to 
determine the nature and extent of any 
current psychiatric disorder, including 
PTSD.  The claims folders must be made 
available to the examiner for review 
prior to the examination.  All indicated 
studies should be performed, and the 
examination should be conducted in 
accordance with the provisions of DSM-IV.  
The examiner must specifically confirm or 
rule out a diagnosis of PTSD whether 
alone or co-existing with any other 
psychiatric disorder.  If PTSD is found, 
it is requested that the examiner 
identify and explain the elements of the 
diagnosis, including the stressors, 
accountable for the disorder.  If PTSD is 
not found, it is requested that the 
examiner identify and explain the 
elements of the diagnosis accountable for 
any other psychiatric disorder found to 
be present.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  

5.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examination and requested 
opinion, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and readjudicate the issue on appeal  

6.  If the benefit sought on appeal is 
not granted to the veterans 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).











- 2 -
